SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
375
CAF 10-00743
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


IN THE MATTER OF RICHARD YELTON, JR.,
PETITIONER-RESPONDENT,

                      V                               MEMORANDUM AND ORDER

BRANDIE L. FROELICH, RESPONDENT-APPELLANT.


JOHN T. NASCI, ROME, FOR RESPONDENT-APPELLANT.

GEORGE C. MURAD, UTICA, FOR PETITIONER-RESPONDENT.


     Appeal from   an order of the Family   Court, Oneida County (John E.
Flemma, J.H.O.),   entered March 15, 2010   in a proceeding pursuant to
Family Court Act   article 6. The order,    among other things, awarded
primary physical   custody of the subject   children to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order that, inter
alia, modified the parties’ existing custody arrangement, to which the
parties had stipulated, by awarding primary physical custody of the
parties’ children to petitioner father. We reject the mother’s
contention that the father failed to make the requisite showing of a
change in circumstances to warrant alteration of the existing
arrangement, pursuant to which she had primary physical custody.
“[A]n existing [custody] arrangement that is based upon a stipulation
of the parties is entitled to less weight than a disposition after a
plenary trial . . ., and here there was a sufficient change in
circumstances to warrant a modification of the existing custody
arrangement” (Matter of Alexandra H. v Raymond B.H., 37 AD3d 1125,
1126 [internal quotation marks omitted]). The record establishes
that, after the parties entered into the stipulation, the mother
changed jobs and moved several times, requiring the children to change
school districts. In addition, the mother left the children for three
months to explore employment opportunities in Florida and to spend
time with her boyfriend there, and she transferred her professional
license as a certified nurse assistant to Florida, thus jeopardizing
her ability to obtain employment in New York. Those changed
circumstances, along with the evidence presented at the hearing on the
father’s custody petition that his residence and employment remained
consistent since the time of the stipulation and that the children
thrived in his care, “constitute the requisite evidentiary showing of
a ‘change of circumstances warranting a reexamination of the existing
                                 -2-                           375
                                                         CAF 10-00743

custody arrangement’ ” (Matter of Amy L.M. v Kevin M.M., 31 AD3d 1224,
1225).




Entered:   March 25, 2011                      Patricia L. Morgan
                                               Clerk of the Court